DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1, 3-8
The following claim(s) is/are amended: 1, 6-7
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 2
Claim(s) 1, 3-8 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 1/7/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US Pub. 2015/0025656) in view of Oka (US Pub. 2005/0097233) and further in view of Bliss (US Pub. 2017/0337226).
With respect to Claim 1, Ono teaches a support apparatus that is directed to a control apparatus network-connected to one or a plurality of remote devices, comprising: (para. 1; support device for a programmable logic controller (PLC) which is a controller for controlling operations of a machine or equipment. Fig. 1, paras. 33-37; Support device connects to PLC which is on a network with other PLCs that may be of different “types,” i.e. they use different data structures for storage and processing. Other PLCs are remote devices.)
A memory; a processor coupled to the memory, the processor is configured to (Fig. 3, para. 59; CPU, memory and hard disk drive for storing programs.)
receive a setting of connection established between the control apparatus and any remote device; (Fig. 6, paras. 105-108; network setting application includes interface for directing which data can be published to which machine, which is a setting of connection. See also Fig. 8, paras. 116-120; PLCs 1 and 2 configure a network accordance with the settings received from the network setting application of the support device.)
receive a first setting of a variable name used for reference in a program executed in the control apparatus for each datum of a data set exchanged in the connection that is set; (Fig. 6, paras. 96-102; Variable definition interface which receives a variable name, data type, and where the data is located. Fig. 4, paras. 64-70; user uploads program from support device to run on the PLCs. Para. 34-35, 74, 131; PLCs communicate with each other to perform processes)
determine a tag name associated with each datum of the data set based on the variable name that is set for each datum, (Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. i.e. Each datum is given a common exchange name on the network so that devices with different internal processing can know they are referring to the same thing when communicating with each other. In an example embodiment, the StrA output of PLC1 is received as the B_input in PLC2 because both devices know to refer to the same data as Tag1 over the network. Examiner asserts that the broadest reasonable interpretation of “determines a tag name” includes the user inputting the name, which is anticipated by Ono. However, to the extent that “determines” implies an automated act, Examiner notes that Spec as published para. 136 states that the tag name may be the same as the variable name, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to have the computer generate the tag name in order to decrease the amount of work a human has to do to allow for interoperability. Automating a manual task is obvious, see MPEP 2144.04.)
and generates a connection setting that contains each tag name that is determined, (Fig. 8, paras. 116-120; support device sets a network for communication between PLC 1 and 2 by providing the tag and connection settings. Examiner asserts that the broadest reasonable interpretation of “generates a connection setting” includes the user inputting the connection, which is anticipated by Ono. However, to the extent that “generates” implies an automated act, it would have been obvious to one of ordinary skill, prior to the effective filing date, to have the computer generate the connection settings in order to decrease the amount of work a human has to do to allow for interoperability. Automating a manual task is obvious, see MPEP 2144.04.)
wherein the number of the tag names is based on the number of datum of the data set, wherein the tag names corresponding to a plurality of input-output data allocated to the data set (para. 3; object programming allows for reference to an input data by a variable name. Fig. 6, para. 10, 95; system accepts information defining variables on a data-by-data basis. i.e. In the Fig. 7 example above, PLC1 would actually have multiple datum, each receiving its own variable name, and therefore each receiving its own tag name. Thus the number of tag names would be based on the number of variable names, which are based on the number of datum of the data set. Further, duplication of parts is not a patentable act, see MPEP 2144.)
and transmit the connection setting that is generated to the control apparatus and the device which are involved in the connection setting. (Fig. 8, paras. 116-120; settings are output to both PLC 1 and PLC 2.)
But Ono does not explicitly teach a second variable setting.
Oka, however, does teach wherein the processor is further configured to receive a second setting of variable names used for reference in the program executed in the control apparatus for input-output data managed by a local device, (Although Examiner asserts that Ono, paras. 2-3 actually discloses this feature, Examiner will cite other art to more clearly detail it. First, see Ono, Fig. 1, para. 36, 48; each PLC may contain multiple input/output units that are connected via a system bus, which is a local device. The IO devices communicate with the PLC. Paras. 2-3; data stored at a predetermined location is given a variable name to refer to it. Then see Oka, Fig.3, paras. 81-83, 93; variable table that associates variables with stored IO data. i.e. the data (“word”) located in position DM100 is the state of Switch 1. Switch 1 is therefore a variable name so that the human can more easily understand that the data being managed at location DM100 is the state of Switch 1.)
wherein the first setting and the second setting can be performed in the same screen. (Fig.3, paras. 81-83; variable table that associates variables with stored IO data. See also Ono, Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. Because Oka describes a relationship between local memory address and variable, and Ono describes a relationship between variable and network tag, the combination teaches defining a relationship for local communication and a relationship for remote communication. Simple combination is obvious, see MPEP 2143(I)(A) and further it would have been obvious to one of ordinary skill prior to the effective filing date to combine the interfaces on a single screen so that a single point can be used to define the data communication throughout the entire system.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of Ono with the setting of a variable used for reference in input-output of a local device in order to allow for more intuitive reference to a memory address.
But modified Ono does not explicitly teach an IO assembly comprising a safety input and safety output.
at an IO assembly, wherein the IO assembly comprising a safety input assembly corresponding to input data of function safety and a safety output assembly corresponding to output data of function safety; (paras. 31-39; industrial controllers include both input devices providing data to the industrial controller and output devices that correspond to control signals by the industrial controllers. They can include safety monitoring devices. The controllers have a controller I/O. The data is stored by data historians. The control program of the controller uses data tags with definitions.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Ono with the safety IO assembly in order to allow for data to be transmitted amongst disparate systems to safely control industrial equipment.

With respect to Claim 3, modified Ono teaches the support apparatus according to claim 1, and Ono also teaches wherein the processor is configured to set items of an input-output map associated with each datum, and the items that are set are in common between the first setting and the second setting. (Figs. 6-7, paras. 109-113, 118-119, 130; single network alias for the same data that is referenced internally in a different manner by each device. StrA in PLC1 is B_input in PLC2, which is a setting of an input-output map associated with the data that allows the data to be in common between the first and second device. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the network alias technique to the local devices as well to ensure that there is a common name for data throughout the entire network even when a device communicates internally. Further, application of a known technique for the same results and benefits is obvious, see MPEP 2143(I)(C) and (D). It would have been obvious to one of ordinary skill to apply the aliasing technique for local communications to allow for interoperability between the local devices.)

With respect to Claim 4, modified Ono teaches the support apparatus according to claim 3, and Ono also teaches wherein the items that are set include a setting of data classification consisting of a Boolean value for safety control, digit value for safety control, Boolean value for standard control and digit value for standard control. (Fig. 6, para. 98-101; data type column that includes BOOL (Boolean, a single bit) and INT (integer, a positive/negative digit value) as well as several other types listed in para. 101. Para. 70-72; application purpose is line control, which is a standard control. PLCs are used for controlling operations of machines and equipment (see para. 2). Examiner takes official notices of safety controls and it would have been obvious to one of ordinary skill prior to the effective filing date to use safety control values to prevent the injury of a worker operating or working with the equipment.)

With respect to Claim 5, modified Ono teaches the support apparatus according to claim 3, and Ono also teaches wherein the items that are set include a setting of data attribute of the variables consisting of global variable and local variable. (First see Oka, paras. 81-83, 93; local variable table. Then see Ono, Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. Paras. 106-109; publication attribute that recognizes that only global network variables can be set as publication values. i.e. One can only publish using the globally unique network alias to avoid confusion between global and local namespaces. Determining whether a variable is local or global suggests a data attribute.)

With respect to Claim 6, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 8, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant amends to include an I/O assembly comprising a safety input and output and argues at Remarks, pgs. 5-8 that Ono does not disclose the data being for the function of safety. Examiner agrees and cites Bliss to teach the amended language. All claims remain obvious, and all claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449